SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15a-16 OF THE SECURITIES EXCHANGE ACT OF 1934 Report on Form 6-K dated March 10, 2014 Partner Communications Company Ltd. (Translation of Registrant’s Name Into English) 8 Amal Street Afeq Industrial Park Rosh Ha’ayin 48103 Israel (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F xForm 40-F o (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes oNo x (If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ) This Form 6-K is incorporated by reference into the Company’s Registration Statements on Form S-8 filed with the Securities and Exchange Commission on December 4, 2002 (Registration No. 333-101652), September 5, 2006 (Registration No. 333-137102) and on September 11, 2008 (Registration No. 333-153419) Enclosure: Partner Communications reports Fourth Quarter and Annual 2013 Results PARTNER COMMUNICATIONS REPORTS FOURTH QUARTER AND ANNUAL 2013 RESULTS POST-PAID CELLULAR SUBSCRIBER BASE INCREASED IN 2,000 DESPITE CONTINUED FIERCE COMPETITION FREE CASH FLOW BEFORE INTEREST PAYMENTS1IN 2013 TOTALED OVER NIS 1 BILLION NET DEBT WAS REDUCED BY NIS 0.8 BILLION IN 2013 2013 Annual Highlights (compared with 2012) · Total Revenues: NIS 4,519 million (US$ 1,302 million), a decrease of 19% · Service Revenues: NIS 3,784 million (US$ 1,090 million), a decrease of 18% · Operating Expenses (OPEX)2including cost of equipment sold: NIS 3,484 million (US$1,004million), a decrease of 15% · Operating Expenses (OPEX)2: NIS 2,791 million (US $804 million), a decrease of 14% · Adjusted EBITDA3: NIS 1,114 million (US$ 321 million), a decrease of 30% · Adjusted EBITDA Margin: 25% of total revenues compared with 29% · Profit for the Year: NIS 135 million (US$ 39 million), a decrease of 72% · Net Debt: NIS 3,000 million (US$ 864 million), a decrease of NIS 812 million · Free Cash Flow(before interest): NIS 1,041 million (US$ 300 million), a decrease of 16% · Cellular ARPU: NIS 83 (US$ 24), a decrease of 14% · Cellular Subscriber Base: approximately 2.96 million at year-end, a decrease of 1% Q4 2013 Highlights (compared with Q4 2012) · Total Revenues: NIS 1,127 million (US$ 325 million), a decrease of 10% · Service Revenues: NIS 922 million (US$ 266 million), a decrease of 11% · Operating Expenses (OPEX)2including cost of equipment sold: NIS 861 million (US$248million), a decrease of 9% · Operating Expenses (OPEX)2: NIS 675 million (US $194 million), a decrease of 9% · Adjusted EBITDA3: NIS 282 million (US$ 81 million), a decrease of 17% · Adjusted EBITDA Margin: 25% of total revenues compared with 27% · Profit for the Period: NIS 46 million (US$ 13 million), a decrease of 55% · Free Cash Flow(before interest): NIS 278 million (US$ 80 million), a decrease of 14% · Cellular ARPU: NIS 81 (US$ 23), a decrease of 7% 1 Cash flows from operating activities before interest payments, net of cash flows used for investment activities. 2 Operating expenses include cost of service revenues, and selling, marketing and administrative expenses, and exclude depreciation and amortization and impairment charges. 3 For definition of Adjusted EBITDA measure, see “Use of Non-GAAP Financial Measures” below. 2 Rosh Ha’ayin, Israel, March 10, 2014 – Partner Communications Company Ltd. (“Partner” or the “Company") (NASDAQ and TASE: PTNR), a leading Israeli communications operator, announced today its results for the year and quarter ended December 31, 2013. Commenting on the annual results, Mr. Haim Romano said, “In 2013 we continued to invest in our infrastructure and network, customer services and information systems, while at the same time facing intense competition in the telecommunications market, which significantly reduced our revenues and profits as a result of substantial price erosion. During the year we launched the most advanced mobile network in Israel (Orange ultranet), which enables sharp and clear audio quality through HD Voice technology, extended battery life, and the fastest browsing speeds in Israel, and we also continued to invest in our advanced 4G network (LTE). In January 2014, the Company announced that it was ready to operate a 4G network, and became the first operator in Israel able to provide these services. In the coming year we intend to deploy approximately one thousand base stations equipped with this advanced technology. We look forward to receiving the allocation of the frequencies needed to provide the general public with the advanced services available with this technology. As leaders in providing quality customer service, we have established an extensive retail operation, including our sales and service centers. These centers today sell a wide range of mobile devices and related equipment, accessories and more to all customers. In 2013, the Company added 31,000 Post-Paid subscribers to its cellular subscriber base, the first increase in the Company’s Post-Paid subscriber base in two years. This increase is indicative of our customers’ confidence, which was also recognized by the Marketest index 2013 for customer experience in the cellular industry, in which the Orange brand led in most parameters for the eighth consecutive year. At the beginning of November 2013, the Company signed a network sharing agreement with HOT Mobile. This agreement has many benefits for the general public, including: the ability to maximize existing spectrum for the launch of 4G network services, reducing the environmental impact from multiple base stations, and increasing competition in the telecommunications market in a manner that will benefit consumers. This agreement will strengthen Partner by contributing to its operational and financial performance. Progress in the regulator’s decisions regarding the fixed line wholesale market will enable the Company to be a major player in the entire telecommunications market, including providing new services such as television. We are determined to maximize the potential of these services, albeit in a measured and financially viable approach, by maximizing the relative advantages of the Company.” 3 Mr. Haim Romano noted: "The Company's strength is also reflected in its ability to reduce the Company's operating expenses by approximately NIS 0.5 billion compared with the previous year, and in generating free cash flow (before interest payments) of approximately NIS 1 billion, which enabled the Company to continue carrying out the investments required for its continued success while reducing net debt by approximately NIS 0.8 billion." Mr. Ziv Leitman, Partner's Chief Financial Officer commented on the quarterly results: “In the fourth quarter of 2013, the Company continued to adjust its cost structure and to implement operational efficiency measures, which, among other things, led to a decrease in operating expenses (excluding cost of equipment sold and depreciation & amortization expenses), totaling NIS 21 million compared with the third quarter of 2013. The churn rate in the fourth quarter of 2013 of our cellular subscribers increased from the previous quarter due to a rise in the intensity of competition. This increase in churn rate follows three consecutive quarterly falls in the churn rate. Nevertheless, the churn rate was 10.7% compared with 10.9% in the fourth quarter last year. The average revenue per cellular user (ARPU) in the fourth quarter of 2013 was NIS 81, a decrease of three shekels from the previous quarter, primarily reflecting seasonal effects. Revenues from equipment sales in the fourth quarter of 2013 increased by 23% from the previous quarter, mainly due to an increase in sales of iPhones and the commercial efforts of the retail division that was established only recently. However, for 2013, revenues from equipment sales decreased by 21%, reflecting the heightened competition in the handset market from independent importers and distributors. The Adjusted EBITDA in the fourth quarter of 2013 decreased by NIS 2 million compared with the previous quarter, largely a result of the decrease in seasonal service revenues which was partially offset by the reduction in operating expenses. Finance costs, net, in this quarter decreased by NIS 15 million from the previous quarter, mainly due to a decrease in CPI linkage expenses which was partially offset by lower gains from foreign exchange movements and by a one-time early repayment fee of NIS 8 million related to the repayment of bank loans. Profit in the fourth quarter of 2013 increased to NIS 46 million, from NIS38million in the previous quarter, largely reflecting the decrease in financial expenses which was partially offset by the reduction in Adjusted EBITDA. 4 Capital expenditures (Capex, cash) totaled NIS 475 million in 2013, equivalent to 11% of total revenues compared with NIS 492 million and 9% last year. Capital expenditures (non-cash additions to property, equipment and computer software) totaled NIS 413 million in 2013, with the difference between cash and non-cash capital expenditures being explained by large investments at the end of 2012 which were paid for in 2013. In the fourth quarter of 2013, operating working capital decreased by NIS 105 million,mainly due to a decrease in trade receivables. This quarter the Company reported free cash flow (after interest payments) of NIS 209 million. Over 2013, the Company generated approximately NIS 860 million in free cash flow (after interest payments). During the fourth quarter, the Company made an early repayment of loans in a total amount of NIS 198 million (whose original repayment schedule was: NIS 148 million in 2015, NIS 25 million in 2016 and NIS 25 million in 2017). Over 2013, the Company made early repayments of loans in a total amount of NIS 617 million. Net debt at the end of the fourth quarter of 2013amounted to approximately NIS 3billion, signifying a decrease of approximately NIS 0.2 billion in the final quarter of 2013 and approximately NIS1.9billion since the highest level of net debt in mid-2011.” 5 Key Financial Results4 NIS MILLION Revenues Cost of revenues Gross profit S,G&A Impairment of goodwill - - 87 - - Other income 69 64 79 Operating profit Finance costs, net Income tax expenses 384 436 299 153 63 Profit for the Year Earnings per share (basic, NIS) NIS MILLION Q4'12 Q1'13 Q2'13 Q3'13 Q4'13 Revenues Cost of revenues Gross profit S,G&A Other income 26 23 21 19 16 Operating profit 95 Finance costs, net 38 49 71 53 38 Income tax expenses 15 15 11 18 19 Profit for the Period 31 20 38 46 Earnings per share (basic, NIS) Key Operating Indicators: Adjusted EBITDA (NIS millions) Adjusted EBITDA (as a percentage of total revenues) 38
